Exhibit 10.1

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT, dated as of November 18, 2015 (this
“Agreement”), is among TransDigm Group Incorporated, a Delaware corporation
(“Parent”), Hook Acquisition Sub Inc., a Delaware corporation and an indirect,
wholly owned subsidiary of Parent (“Merger Sub”), and the undersigned
stockholders of Breeze-Eastern Corporation, a Delaware corporation (the
“Company”) set forth on Schedule I attached hereto (each a, “Stockholder” and
together, the “Stockholders”).

WHEREAS, each Stockholder beneficially owns (as defined in Rule 13d-3 under the
Exchange Act) the number of shares of common stock, par value $0.01 per share,
of the Company (“Company Common Stock”) set forth opposite such Stockholder’s
name on Schedule I hereto;

WHEREAS, Parent, Merger Sub and the Company propose to enter into an Agreement
and Plan of Merger, dated as of the date hereof (as the same may be amended or
supplemented from time to time, the “Merger Agreement”), to provide for (i) the
making of a cash tender offer (such cash tender offer, as it may be amended from
time to time in accordance with the terms of the Merger Agreement, the “Offer”)
to purchase all outstanding shares of the Company Common Stock, and
(ii) following the consummation of the Offer, the merger of Merger Sub with and
into the Company, with the Company continuing as the surviving corporation (the
“Merger”);

WHEREAS, as an inducement to and condition to the willingness of Parent and
Merger Sub to enter into the Merger Agreement, Parent has required that the
Stockholders enter into this Agreement; and

WHEREAS, capitalized terms used but not defined herein have the meanings
assigned to them in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants,
representations, warranties and agreements set forth herein and in the Merger
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

1. Agreement to Tender.

(a) Each Stockholder hereby agrees to validly tender or cause to be tendered in
the Offer all shares of Company Common Stock currently beneficially owned by
such Stockholder and any additional shares of Company Common Stock with respect
to which such Stockholder becomes the beneficial owner (including, without
limitation, by purchase, by the exercise of Company Stock Options or otherwise)
after the date of this Agreement (collectively, but excluding any shares that
are disposed of in compliance with Section 7(b), the “Subject Shares”) pursuant
to and in accordance with the terms of the Offer no later than ten (10) Business
Days after the receipt by such Stockholder of all documents or instruments
required to be delivered pursuant to the terms of the Offer, including the
letter of transmittal in the case of certificated Subject Shares. In furtherance
of the foregoing, at the time of such tender, each Stockholder shall (i) deliver
to the Disbursing Agent designated in the Offer (A) a letter of



--------------------------------------------------------------------------------

transmittal with respect to the Subject Shares complying with the terms of the
Offer, (B) a certificate or certificates representing the Subject Shares or an
“agent’s message” (or such other evidence, if any, of transfer as the Disbursing
Agent may reasonably request) in the case of a book-entry transfer of any
Subject Shares and (C) all other documents or instruments, to the extent
applicable, in the form required to be delivered by the other stockholders of
the Company pursuant to the terms of the Offer, and/or (ii) instruct its broker
or such other Person that is the holder of record of any Subject Shares to
tender such Subject Shares pursuant to and in accordance with the terms of the
Offer. Each Stockholder agrees that once the Subject Shares are tendered, such
Stockholder will not withdraw or cause to be withdrawn any of the Subject Shares
from the Offer, unless and until this Agreement shall have been validly
terminated in accordance with Section 13.

(b) If the Offer is terminated or withdrawn by Merger Sub, or the Merger
Agreement is terminated prior to the Acceptance Date, Parent and Merger Sub
shall promptly return, and shall cause the Disbursing Agent to return, all
tendered Shares to the registered holders of the Shares tendered in the Offer
(and in connection with the foregoing, Merger Sub shall direct the Disbursing
Agent to so return such tendered Shares within three (3) Business Days of any
such termination or withdrawal).

2. Voting of Subject Shares; Irrevocable Proxy.

(a) At every meeting of the stockholders of the Company called, and at every
adjournment or postponement thereof, or as part of or in connection with any
action by written consent in lieu of meeting of stockholders of the Company,
each Stockholder shall, or shall cause the holder of record on any applicable
record date to, vote, or express consent or dissent with respect to, the Subject
Shares (to the extent that any of the Subject Shares are not purchased in the
Offer) (i) against (A) any agreement or arrangement related to or in furtherance
of any Acquisition Proposal, (B) any other transaction the consummation of which
would reasonably be expected to prevent or materially delay or interfere with
the Offer or the Merger, or (C) any action, proposal, transaction or agreement
that would reasonably be expected to result in (x) a breach of any covenant,
representation or warranty or other obligation or agreement of such Stockholder
under this Agreement or (y) the failure of any Tender Offer Condition to be
satisfied, and (ii) in favor of any other matter necessary for consummation of
the Transactions, which is considered at any such meeting of stockholders, and
in connection therewith to execute any documents reasonably requested by Parent
that are necessary or appropriate in order to effectuate the foregoing.

(b) Each Stockholder, revoking (or causing to be revoked) any proxies that it
has heretofore granted, hereby irrevocably appoints Parent as attorney-in-fact
and proxy for and on behalf of such Stockholder, for and in the name, place and
stead of such Stockholder, to: (i) attend any and all stockholder meetings of
the Company with respect to the matters set forth in Section 2(a); (ii) vote,
express consent or dissent or issue instructions to the record holder to vote,
express consent or dissent with respect to the Subject Shares in accordance with
the provisions of Section 2(a) at any such meeting; and (iii) grant or withhold,
or issue instructions to the record holder to grant or withhold, consistent with
the provisions of Section 2(a), all written consents with respect to the Subject
Shares. The foregoing proxy shall be deemed to be a proxy coupled with an
interest, is irrevocable and shall not be terminated by operation of law or

 

2



--------------------------------------------------------------------------------

upon the occurrence of any other event other than the valid termination of this
Agreement pursuant to Section 13. Each Stockholder hereby affirms that the
irrevocable proxy set forth in this Section 2(b) is given in connection with and
granted in consideration of and as an inducement to Parent entering into the
Merger Agreement and that such irrevocable proxy is given to secure the
obligations of such Stockholder under Section 2(a) hereof. The irrevocable proxy
set forth in this Section 2(b) is executed and intended to be irrevocable,
subject, however, to automatic termination, upon the termination of this
Agreement pursuant to Section 13. Parent agrees not to exercise the proxy
granted herein for any purpose other than the purposes described in this
Agreement.

3. Documentation and Information. No Stockholder shall make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent, except as may be required by
Applicable Law. Each Stockholder (a) consents to and authorizes the publication
and disclosure by Parent of such Stockholder’s identity and holdings of Subject
Shares, the nature of such Stockholder’s commitments, arrangements and
understandings under this Agreement (including, for the avoidance of doubt, the
disclosure of this Agreement) and any other information, in each case, that
Parent reasonably determines is required to be disclosed by Applicable Law
(based on the advice of outside legal counsel) in any press release, the Offer
Documents, the Company’s Schedule 14D-9 (in each case, including all schedules
and documents filed with the SEC) or any other disclosure document in connection
with the Offer, the Merger and the other Transactions and (b) agrees to promptly
give to Parent and the Company any information they may reasonably require for
the preparation of any such disclosure documents. Parent agrees to provide
Stockholders and their counsel a reasonable opportunity to review and comment on
the disclosures with respect to the Stockholders authorized by the previous
sentence, and will give good faith consideration to any comments raised by the
Stockholders and their counsel; provided, however, that Parent will not be
required to provide any Stockholder or its counsel the opportunity to review any
disclosures authorized by the previous sentence if the information with respect
to such Stockholder in such disclosures has previously been publicly filed in
compliance with the foregoing provisions. Nothing in the foregoing sentence
shall limit the ability of a Stockholder to make announcements to its respective
limited partners that are consistent in all material respects with prior public
disclosures regarding the transactions contemplated hereby. Each Stockholder
agrees to promptly notify Parent of any required corrections with respect to any
information supplied by such Stockholder specifically for use in any such
disclosure document, if and to the extent that any such information shall have
become false or misleading in any material respect. Parent and Merger Sub agree
to promptly give to each Stockholder any information regarding Parent and Merger
Sub that such Stockholder reasonably requires for the preparation of any
documents that such Stockholder is required to file with the SEC in connection
with the transactions contemplated hereby, including the filing of any Schedules
13D or 13G or amendments to Schedules 13D or 13G and filings under Section 16 of
the Exchange Act.

4. No Solicitation of Acquisition Proposals. During the Agreement Period, each
Stockholder shall not, and shall not knowingly permit any director, partner,
officer, employee, accountant, consultant, legal counsel, investment banker,
financial advisor, broker, finder or agent or other representative (each, a
“Representative”) of such Stockholder to (a) directly or indirectly, solicit,
initiate, encourage or facilitate any inquiry, offer or proposal with respect
to, or that constitutes or would reasonably be expected to lead to, an
Acquisition Proposal or a

 

3



--------------------------------------------------------------------------------

proposal to acquire any of the Subject Shares (except in connection with a
Transfer of Subject Shares that is permitted under Section 7(b)) or (b) directly
or indirectly, enter into, continue or otherwise engage or participate in any
discussions or negotiations with respect to an Acquisition Proposal or provide
information to any Person with respect to, or that would reasonably be expected
to lead to, an Acquisition Proposal or a proposal to acquire any of the Subject
Shares (except in connection with a Transfer of Subject Shares that is permitted
under Section 7(b)). Notwithstanding the foregoing, this Section 4 shall not
(x) require the Stockholders to attempt to limit or restrict any Representative
that is an officer or director of the Company from acting in such person’s
capacity as an officer or director of the Company, as provided in Section 9
hereof, or (y) prevent any Representative of a Stockholder from providing any
analytical support services to the Company or its Board of Directors in
connection with the process contemplated by Section 6.3(c) of the Merger
Agreement.

5. Representations and Warranties of Stockholders. Each Stockholder represents
and warrants (severally and not jointly) to Parent and Merger Sub as follows (it
being understood that, except where expressly stated to be given or made as of
the date hereof only, the representations and warranties contained in this
Agreement shall be made as of the date hereof, as of the Acceptance Date and, if
the Subject Shares have not been previously accepted for payment pursuant to the
Offer, as of the Effective Time):

(a) Organization. Such Stockholder is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.

(b) Authorization. Such Stockholder has all requisite corporate, limited
liability company, partnership or trust power and authority to enter into and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by such Stockholder of this Agreement and the consummation by such
Stockholder of the transactions contemplated hereby have been duly authorized by
all necessary corporate, limited liability company, partnership or trust action
on the part of such Stockholder. This Agreement has been duly executed and
delivered by such Stockholder and, assuming its due and valid authorization,
execution and delivery by Parent and Merger Sub, constitutes a legal, valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity.

(c) No Violation.

(i) The execution and delivery of this Agreement by such Stockholder does not,
and the performance by such Stockholder of its obligations hereunder will not,
(A) conflict with, or result in violation of any provision of its certificate or
articles of incorporation, bylaws or similar organizational documents,
(B) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any party
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the properties or
assets of such Stockholder under any of the terms, conditions or

 

4



--------------------------------------------------------------------------------

provisions of any note, bond, mortgage, indenture, deed of trust, license,
contract, undertaking, agreement, lease or other instrument or obligation to
which such Stockholder is a party or (C) assuming compliance with the matters
referred to in Section 5(c)(ii), violate any order, writ, injunction, decree,
statute, rule or regulation applicable to such Stockholder or its properties or
assets, except, in the case of clauses (B) and (C), for such matters as would
not, individually or in the aggregate, reasonably be expected to prevent, delay,
impair or otherwise adversely affect, in each case, in any material respect, the
ability of such Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

(ii) No action or consent or approval of, or review by, or registration or
filing by such Stockholder with, any Governmental Authority is required in
connection with the execution and delivery of this Agreement by such Stockholder
or the performance by such Stockholder of its obligations hereunder, except for
filings that may be required under the HSR Act or any other applicable
Competition Law or under federal securities law, including the filing with the
SEC of any Schedules 13D or 13G or amendments to Schedules 13D or 13G and
filings under Section 16 of the Exchange Act as may be required in connection
with this Agreement and the transactions contemplated hereby, or the securities
laws of any state or other jurisdiction.

(d) Ownership of Subject Shares. As of the date hereof, such Stockholder is, and
(except with respect to any Subject Shares Transferred in accordance with
Section 7(b) or accepted for payment pursuant to the Offer) at all times during
the Agreement Period (as defined below) will be, the beneficial owner of, and
have good and marketable title to, such Subject Shares with no restrictions on
such Stockholder’s rights of disposition pertaining thereto. Other than as
provided in this Agreement (including as set forth on Schedule I hereto), such
Stockholder has, and (except with respect to any Subject Shares Transferred in
accordance with Section 7(b)) at all times during the Agreement Period will
have, the sole power, directly or indirectly, to vote, dispose of, exercise and
convert, as applicable, the Subject Shares, and to demand or waive any appraisal
rights or issue instructions pertaining to the Subject Shares with respect to
the matters set forth in this Agreement, in each case with no limitations,
qualifications or restrictions on such rights (except as imposed by Applicable
Law or pursuant to Company policies and procedures governing trading in the
Company’s securities), and, as such, has, and (except with respect to any
Subject Shares Transferred in accordance with Section 7(b)) at all times during
the Agreement Period will have, the complete and exclusive power to, directly or
indirectly, (i) issue (or cause the issuance of) instructions with respect to
the matters set forth in this Agreement, (ii) agree to all matters set forth in
this Agreement and (iii) demand and waive any applicable appraisal or dissent
rights. Except to the extent of any Subject Shares acquired after the date
hereof (which shall become Subject Shares upon that acquisition), the number of
shares of the Company Common Stock set forth on the signature page hereof are
the only shares of Company Common Stock beneficially owned by such Stockholder
on the date of this Agreement. Other than the Subject Shares, such Stockholder
does not own any shares of Company Common Stock or any options to purchase or
rights to subscribe for or otherwise acquire any securities of the Company and
has no interest in or voting rights with respect to any securities of the
Company. Except as provided in this Agreement, there are no agreements or
arrangements of any kind, contingent or otherwise, to which Stockholder is a
party obligating such Stockholder to Transfer or cause to be Transferred, any of
the Subject Shares. Except pursuant to this Agreement, no Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
the Subject Shares.

 

5



--------------------------------------------------------------------------------

(e) No Proxies. Except as set forth on Schedule I hereto, none of the Subject
Shares are subject to any voting agreement or proxy.

(f) Absence of Litigation. As of the date hereof, there is no Action pending
against, or, to the knowledge of such Stockholder, threatened against or
otherwise affecting, such Stockholder or any of its properties or assets
(including the Subject Shares) that could reasonably be expected to impair in
any material respect the ability of Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

(g) Opportunity to Review; Reliance. Such Stockholder has had the opportunity to
review the Merger Agreement and this Agreement with counsel of its own choosing.
None of Parent, Merger Sub or the Company, or their respective counsel, has
provided advice to such Stockholder with respect to this Agreement or the
validity or effect of this Agreement. Such Stockholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon such Stockholder’s execution, delivery and performance of this
Agreement.

(h) Finders’ Fees. No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent, Merger Sub or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of such Stockholder in its or his capacity as such.

6. Representations and Warranties of Parent and Merger Sub. Each of Parent and
Merger Sub hereby, jointly and severally, represent and warrant to the
Stockholders, as of the date hereof and as of the Acceptance Date, that (a) such
party is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) such party has all
requisite corporate power and authority to enter into and deliver this Agreement
and to perform its obligations hereunder, (c) the execution and delivery by such
party of this Agreement and the consummation by such party of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of such party and (d) this Agreement constitutes a legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity.

7. No Proxies for or Encumbrances on Subject Shares.

(a) Except pursuant to the terms of this Agreement, during the Agreement Period,
each Stockholder shall not (nor shall it permit any Person under such
Stockholder’s control to), without the prior written consent of Parent, directly
or indirectly, (i) grant any proxies, powers of attorney, rights of first offer
or refusal, or enter into any voting trust or voting agreement or arrangement
with respect to any Subject Shares, (ii) sell (including short sell), assign,
transfer, tender, pledge, encumber, grant a participation interest in,
hypothecate or otherwise dispose of (including by gift) (each, a “Transfer”) any
Subject Shares, (iii) otherwise permit any encumbrance to be created on any
Subject Shares, or (iv) enter into any contract, agreement, option, instrument
or other arrangement or understanding with respect to the direct or

 

6



--------------------------------------------------------------------------------

indirect Transfer of any Subject Shares. For the avoidance of doubt, customary
arrangements with respect to Subject Shares that are held in margin accounts as
of the date hereof and that would not prevent, impair or delay any Stockholder’s
ability to comply with the terms and conditions of this Agreement will not be
deemed to violate the restrictions contained in the previous sentence. Each
Stockholder shall not, and shall not permit any Person under such Stockholder’s
control or any of its or their respective representatives to, seek or solicit
any such Transfer or any such contract, agreement, option, instrument or other
arrangement or understanding. Except to the extent permitted under the terms of
this Agreement, each Stockholder shall not take any other action that would
restrict, limit or interfere in any material respect with the performance of
such Stockholder’s obligations hereunder or the Transactions.

(b) Notwithstanding the foregoing, each Stockholder shall have the right to
Transfer all or any portion of its Subject Shares to a Permitted Transferee of
such Stockholder if and only if such Permitted Transferee shall have agreed in
writing, in a manner reasonably acceptable in form and substance to Parent,
(i) to accept such Subject Shares subject to the terms and conditions of this
Agreement and (ii) to be bound by this Agreement and to agree and acknowledge
that such Person shall constitute a Stockholder for all purposes of this
Agreement. “Permitted Transferee” means any affiliate of a Stockholder.

(c) During the Agreement Period, each Stockholder hereby authorizes Parent and
Merger Sub to direct the Company to impose stop orders to prevent the Transfer
of any Subject Shares on the books of the Company in violation of this
Agreement.

8. Waiver of Appraisal Rights. Each Stockholder hereby irrevocably and
unconditionally waives, and agrees not to exercise or assert, on its own behalf
or on behalf of any other holder of Company Common Stock, any rights of
appraisal, any dissenters’ rights or any similar rights relating to the Merger
that such Stockholder may have by virtue of, or with respect to, any Subject
Shares.

9. Directors and Officers. This Agreement shall apply to each Stockholder solely
in its capacity as a holder of Company Common Stock, Company Stock Options or
other equity interests in the Company. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall (or shall require a
Stockholder to attempt to) (a) limit or restrict any actions or omissions of a
director or officer of the Company, including, without limitation, (i) in the
exercise of his or her fiduciary duties as a director or officer of the Company
under Applicable Law, (ii) in his or her capacity as a trustee or fiduciary of
any of the Company’s Plans or trusts or (iii) in the exercise of his or her role
as a director or officer of the Company in carrying out the process contemplated
in Section 6.3(c) of the Merger Agreement or (b) prevent or be construed to
create any obligation on the part of any director or officer of the Company or
any trustee or fiduciary of any of the Company’s Plans or trusts from taking any
action in his or her capacity as such director, officer, trustee or fiduciary.

10. Notices of Certain Events. Each Stockholder shall notify Parent of any
development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties of such Stockholder set forth in Section 5. Each Stockholder shall
notify Parent of the number of any new Subject Shares acquired by such
Stockholder, if any, after the date hereof. Any such shares shall be subject to

 

7



--------------------------------------------------------------------------------

the terms of this Agreement as though owned by such Stockholder on the date
hereof. Parent and Merger Sub shall notify each Stockholder of any development
occurring after the date hereof that causes, or that would reasonably be
expected to cause, any breach of any of the representations and warranties of
Parent and Merger Sub set forth in Section 6.

11. Further Assurances. Parent, Merger Sub and each Stockholder will each
execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use their respective commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under Applicable Laws and
regulations, to perform their respective obligations under this Agreement.

12. Certain Adjustments. In the event of a stock split, stock dividend or
distribution, or any change in the Company Common Stock by reason of a stock
split, reverse stock split, recapitalization, combination, reclassification,
readjustment, exchange of shares or the like, the term “Subject Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in the transaction.

13. Termination. This Agreement shall automatically terminate and become void
and of no further force or effect on the earliest to occur of (a) the Acceptance
Date, (b) the termination of this Agreement by written notice from Parent to the
Stockholders, (c) any reduction of the Per Share Amount (except as provided in
Section 1.1(h) of the Merger Agreement), (d) a Change of Recommendation made in
compliance with Section 6.3(c)(v) or (vi) of the Merger Agreement, (e) the
termination of the Merger Agreement in accordance with its terms or (f) a
willful or intentional material breach by Parent of its obligations under his
Agreement (the period from the date hereof through such time being referred to
as the “Agreement Period”); provided that (i) this Section 13 and the applicable
definitional and interpretive provisions of Section 15 shall survive such
termination and (ii) no such termination shall relieve or release any
Stockholder, Parent or Merger Sub from any obligations or liabilities arising
out of its breach of this Agreement prior to its termination.

14. Stockholder Obligations. The obligations of each Stockholder hereunder shall
be several and not joint, and no Stockholder shall be liable for any breach of
the terms of this Agreement by any other Stockholder. Each of Parent and Merger
Sub, on the one hand, and each Stockholder, on the other hand, shall be entitled
to enforce its rights under this Agreement against the other, and it shall not
be necessary for any other Stockholder to be joined as an additional party in
any proceeding for such purpose. No Stockholder may enforce this Agreement
against any other Stockholder party hereto. A default by any Stockholder of its
obligations pursuant to this Agreement shall not relieve any other Stockholder
of any of its obligations to Parent and/or Merger Sub under this Agreement.

15. Miscellaneous.

(a) Non-Survival of Representations and Warranties. None of the representations
and warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Effective Time.

 

8



--------------------------------------------------------------------------------

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, dispatched by a nationally
recognized overnight courier service or sent via facsimile (with a confirmatory
copy sent by overnight courier) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

 

  (i) If to Parent or Merger Sub, to:

TransDigm Group Incorporated

1301 East Ninth Street, Suite 3000

Cleveland, Ohio 44114

Attention: W. Nicholas Howley, Chairman and Chief Executive Officer; Halle Fine
Terrion,

General Counsel and Chief Compliance Officer

Facsimile: (216) 706-2937

with courtesy copies (which courtesy copy shall not constitute notice) to:

Baker & Hostetler LLP

1900 East 9th Street, Suite 3200

Cleveland, Ohio 44114

Attention: John M. Gherlein and John J. Harrington

Facsimile No.: (216) 696-0740

 

  (ii) If to Stockholder, to:

c/o Tinicum Incorporated

800 Third Avenue, 40th Floor

New York, New York 10022

Attention: Eric M. Ruttenberg

Facsimile: (212) 750-9264

with courtesy copies (which courtesy copy shall not constitute notice) to:

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue, 31st Floor

New York, New York 10022

Attention: Mitchell S. Presser; Doug Bacon

Telecopy No.: (212) 277-4000

or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally; when dispatched, if sent by
facsimile, subject to confirmation of uninterrupted transmission by a
transmission report; provided that any notice dispatched by facsimile after
17:00 hours (at the

 

9



--------------------------------------------------------------------------------

place where facsimile is to be received) shall be deemed to have been received
at 08:00 (at the place where facsimile is to be received) on the next Business
Day; one day after being delivered to the courier, if sent by overnight courier
service.

(c) Amendment and Waivers. Any provision of this Agreement may be amended or
waived during the Agreement Period (as defined below) if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement or, in the case of a waiver, by each party against
whom the waiver is to be effective. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by Applicable Law. In the event Parent amends or
waives the terms and conditions of any Tender and Support Agreement it has
entered into with any other stockholder of the Company, the result of which
would make the terms and conditions of such other Tender and Support Agreement
more favorable to such stockholder than the terms and conditions hereof are to
the Stockholders, then Parent will offer to amend or waive the terms and
conditions of this Agreement so they are no less favorable to the Stockholders
than the terms and conditions of such other Tender and Support Agreement are to
such other stockholders.

(d) Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any Person other than the parties hereto and their respective successors and
assigns. Neither Stockholder, on the one hand, nor Parent or Merger Sub, on the
other hand, may assign or delegate this Agreement or any of its rights,
interests or obligations hereunder (whether by operation of law or otherwise)
without the prior written approval of Parent or the Stockholders, as applicable.

(e) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(i) This Agreement, and all claims or causes of action (whether at law, in
contract or in tort) that may be based upon, arise out of or relate to this
Agreement, the negotiation, execution or performance hereof or thereof, and the
Transactions shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.

(ii) Each of the parties irrevocably submits to the exclusive jurisdiction and
venue of the Court of Chancery of the State of Delaware and any state appellate
court therefrom within the State of Delaware (or, if the Court of Chancery of
the State of Delaware declines to accept jurisdiction over a particular matter,
any state or federal court within the State of Delaware) for the purpose of any
suit, action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby and irrevocably waives, to the fullest extent
permitted by law, and covenants not to assert or plead any objection it may now
or hereafter have to the laying of venue of any suit, action, or proceeding in
any such court or that any such suit,

 

10



--------------------------------------------------------------------------------

action or proceeding brought in any such court has been brought in an
inconvenient forum. Each of the parties agrees that a final judgment in any
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(iii) Each of the parties irrevocably consents to the service of any summons and
complaint and any other process in any action or proceeding relating to the
Offer or the Merger, on behalf of itself or its property, by the personal
delivery of copies of such process to such party. Nothing in this Section 15(e)
shall affect the right of any party hereto to serve legal process in any other
manner permitted by law.

(f) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THE ACTIONS OF PARENT, MERGER SUB OR ANY STOCKHOLDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not effected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to affect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

(h) Specific Performance. The parties agree that irreparable damage would occur
and that the parties would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent or
restrain breaches or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any agreed court,
without proof of actual damages (and each party hereby waives any requirement
for the securing or posting of any bond or other security in connection
therewith), specific performance being in addition to any other remedy to which
the parties are entitled in accordance with this Agreement. Stockholder, on the
one hand, and Parent and the Merger Sub, on the other hand, hereby agree not to
raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement by such party (or parties) or to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of such party (or
parties) under this Agreement.

(i) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by or on behalf of the party incurring such cost or expense,
whether or not the transactions contemplated by this Agreement are consummated.

 

11



--------------------------------------------------------------------------------

(j) Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts (and such counterparts may be transmitted electronically), which
together shall constitute one and the same Agreement. The parties may execute
more than one copy of the Agreement, each of which shall constitute an original.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

(k) Entire Agreement. This Agreement constitutes the entire agreement among the
parties and supersedes all prior agreements and understandings, agreements or
representations by or among the parties, written and oral, with respect to the
subject matter hereof.

(l) Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes”, or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The meanings assigned to each term defined herein shall be equally
applicable to both the singular and plural forms of such term, and words
denoting any gender shall include all genders. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.

(m) No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

(n) No Ownership Interest. Except as otherwise specifically provided herein,
nothing contained in this Agreement shall be deemed to vest in Parent or Merger
Sub any direct or indirect ownership or incidence of ownership of or with
respect to the Subject Shares. All rights, ownership and economic benefits of
and relating to the Subject Shares shall remain vested in and belong to the
Stockholders, and neither Parent nor Merger Sub shall have any authority to
manage, direct, restrict, regulate, govern or administer any of the policies or
operations of the Company or exercise any power or authority to direct the
Stockholders in the voting of any of the Subject Shares, except as otherwise
specifically provided herein.

[Signatures begin on next page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

PARENT: TRANSDIGM GROUP INCORPORATED By:  

/s/ Terrance M. Paradie

Name:   Terrance M. Paradie Title:   Executive Vice President and Chief
Financial Officer MERGER SUB: HOOK ACQUISITION SUB INC. By:  

/s/ Terrance M. Paradie

Name:   Terrance M. Paradie Title:   President

Parent and Merger Sub Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDERS: TINICUM CAPITAL PARTNERS II, L.P. By:   Tinicum Lantern II L.L.C.,
its General Partner By:  

/s/ Robert J. Kelly

Name:   Robert J. Kelly Title:   Member TINICUM CAPITAL PARTNERS II PARALLEL
FUND, L.P. By:   Tinicum Lantern II L.L.C., its General Partner By:  

/s/ Robert J. Kelly

Name:   Robert J. Kelly Title:   Member

Stockholder Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Stockholder Name

   Shares of Company Common
Stock  

Tinicum Capital Partners II, L.P.

     3,286,153   

Tinicum Capital Partners II Parallel Fund, L.P.

     17,220   

 

Schedule I